DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 13 October 2022, in response to the Office Action mailed 29 July 2022.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.


Claim Objections
Claim 1 objected to because of the following informalities: “by user” appears as though it should be “by a user” or similar.  Appropriate correction is required.
Claims 2, 8, and 18 depend upon claim 1, and thus include the aforementioned limitation(s).

Claim 9 objected to because of the following informalities: “by user” appears as though it should be “by a user” or similar.  Appropriate correction is required.
Claims 10, 16, and 17 depend upon claim 9, and thus include the aforementioned limitation(s).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8-10, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the mean squared error" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 8, and 18 depend upon claim 1, and thus include the aforementioned limitation(s).

Claim 9 recites the limitation "the mean squared error" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10, 16, and 17 depend upon claim 9, and thus include the aforementioned limitation(s).

The intended scope of claim 17 is not clear, because it is not clear what is meant by “wherein the target value is a difference between the predicted temperature and the actual temperature”, when the target value is of the MSE.  While MSE calculation includes the difference between the temperatures, it is not the entire calculation.  Therefore, it is not clear if the claim is redefining the target value to not be a MSE value or if it is intended to be included in the MSE, or something else.  For the purposes of examination, the examiner has assumed that the difference claimed is included in the target value calculation.

The intended scope of claim 18 is not clear, because it is not clear what is meant by “wherein the target value is a difference between the predicted temperature and the actual temperature”, when the target value is of the MSE.  While MSE calculation includes the difference between the temperatures, it is not the entire calculation.  Therefore, it is not clear if the claim is redefining the target value to not be a MSE value, or if it is intended to be included in the MSE, or something else.  For the purposes of examination, the examiner has assumed that the difference claimed is included in the target value calculation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 9, 10, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US 2019/0360711) in view of Wiener (US 2011/0087256).

As per claim 1, Sohn teaches an apparatus for generating a temperature prediction model, the apparatus comprising: a temperature prediction model configured to output a predicted temperature based on an input variable of a temperature control system, which affects a temperature [a system for generating a zone-based temperature prediction model (abstract, etc.) using environment and control input variables (para. 0049, etc.)]; and a processor configured to: set the input variable to the temperature prediction model [the system includes a processor and memory wherein the processor is configured to generate the temperature prediction model (abstract, etc.) wherein training the model includes initializing and learning a number of input variables (paras. 0009, 0018-22, etc.)]; update the input variable based on a difference between the predicted temperature output from the temperature prediction model to which the input variable is set and an actual temperature [training the model includes initializing and learning a number of input variables (paras. 0009, 0018-22, etc.) to provide an optimized input profile (paras. 0075, 0096, etc.) using a loss function associated with a difference between a number of actual target temperatures and predicted temperatures provided by the prediction model (abstract; paras. 0009, 0013, 0017; etc.)]; and set a final input variable of the temperature prediction model by repeating the setting of the input variable and the updating of the input variable by a predetermined number of times or more based on the difference between the predicted temperature and the actual temperature [the training may be performed for a predetermined number of iterations (paras. 0084-87, etc.)], wherein the input variables include a fixed variable and a dynamic variable [the input variables include fixed and dynamic variables (paras. 0022, 0085, 0116, etc.)], wherein the input variable is updated based on a first condition and a second condition, wherein the first condition updates the dynamic variable of the input variable excluding the fixed variable of the input variable having a fixed value, wherein the second condition maintains the fixed value for the fixed variable of the input variable without updating the fixed variable of the input variable [the optimal to-be-supplied power (the dynamic variable) is updated to minimize a loss function while the remaining variables are fixed (paras. 0022-25, 0084-87, 0090-95; etc.)], wherein the processor is configured to update the input variable a predetermined number of times or more repeatedly [training the model includes initializing and learning a number of input control variables (paras. 0009, 0018-22, etc.) for a predetermined number of iterations (paras. 0084-87, etc.)] when the input variable includes the dynamic variable including at least one of air volume, flow rate, motor efficiency, pressure, coefficient of performance (COP), freezer/boiler inlet/outlet water temperature, or electric power [the to-be-supplied power (electric power as the dynamic variable) is updated to minimize the loss function (paras. 0022-25, 0084-87, 0090-95; etc.)] and setting the final input variable based on the updated input variable [a loss function is minimized utilizing a sum of squared error between the predicted and actual temp, and once training is ended the input variable is determined to use as a supplied power (abstract, paras. 0009-17, 0022-25, 0066-69 0084-87, 0090-95; etc.)].
While Sohn teaches utilizing a loss function based on squared error between actual and predicted temperature to determine whether to end training and set the final variable (see, e.g., Sohn: paras. 0009-17, 0066-69, etc.) it has not been relied upon for teaching identifying whether the updated input variable causes the mean squared error (MSE) of the predicted temperature and the actual temperature to be smaller than a target value of the MSE, and setting the final input variable based on the updated input variable which causes the mean squared error (MSE) of the predicted temperature and the actual temperature to be smaller than the target value, and wherein the target value of the MSE is predetermined by user.
Wiener teaches identifying whether the updated input variable causes the mean squared error (MSE) of the predicted temperature and the actual temperature to be smaller than a target value of the MSE, and setting the final input variable based on the updated input variable which causes the mean squared error (MSE) of the predicted temperature and the actual temperature to be smaller than the target value, and wherein the target value of the MSE is predetermined by user [the neural network is trained until the mean square error between actual and predicted output is below a predetermined error threshold (para. 0239, etc.); for the square error used to set the final input variable in Sohn, above; and where a “predetermined” error threshold is set by some user].
Sohn and Wiener are analogous art, as they are within the same field of endeavor, namely training a machine learning model for power control, using a loss function.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to complete training when the mean square error is below a set threshold, as taught by Wiener, for the determination of completion of training and setting the final input variable using a loss function in the system taught by Sohn.
Because both Sohn and Wiener teach using a square error value in training the neural network, and Sohn teaches that training will be completed but does not appear to define the completion condition, it would have been obvious to one of ordinary skill in the art to complete training when the mean square error is below a set threshold, as taught by Wiener, for the determination of completion of training and setting the final input variable using a loss function in the system taught by Sohn, to achieve the predictable result of having a set completion condition to know when to end the training.

As per claim 2, Sohn teaches wherein the processor is configured to: acquire the predicted temperature output from the temperature prediction model to which the input variable is set by providing a temperature and actual control information to the temperature prediction model; and update the input variable based on the difference between the actual temperature corresponding to the actual control information and the predicted temperature output based on the actual control information [training the model includes initializing and learning a number of input control variables (paras. 0009, 0018-22, etc.) based on prior control information (paras. 0023, 0059, etc.) to provide an optimized input profile (paras. 0075, 0096, etc.) using a loss function associated with a difference between a number of actual target temperatures and predicted temperatures provided by the prediction model (abstract; paras. 0009, 0013, 0017; etc.)].

As per claim 9, see the rejection of claim 1, above.

As per claim 10, see the rejection of claim 2, above.

As per claim 17, Sohn/Wiener teaches wherein the target value is a difference between the predicted temperature and the actual temperature [a loss function utilizes a sum of squared error that includes the difference between the predicted and actual temp (Sohn: paras. 0066-69, etc.) where the neural network is trained until the mean square error between actual and predicted output is below a predetermined error threshold (Wiener: para. 0239, etc.)]; and wherein the fixed variable may include at least one of roughness, length, width, structure, size, shape, pattern, layout, thickness, conductivity, density, specific heat, thermal absorptance, solar absorptance, visible absorptance, solar reflectance, or visible transmittance of a component associated with the temperature control system [some fixed variables include the building structure and orientation (Sohn: para. 0060, etc.)].

As per claim 18, see the rejection of claim 17, above.


Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US 2019/0360711), in view of Wiener (US 2011/0087256), and further in view of Fiducioso et al. (Safe Contextual Optimization for Sustainable Room Temperature PID Control Tuning, June 2019, pgs. 1-7).

As per claim 8, Sohn teaches the apparatus according to claim 1, as described above.
While Sohn teaches using various machine learning models (see, e.g., Sohn: paras. 0015-16, 0045, etc.) it has not been relied upon for teaching wherein the processor is configured to update the input variable based on at least one algorithm of Bayesian Optimization, Reinforcement Learning, or Bayesian Optimization and HyperBand.
Fiducioso teaches wherein the processor is configured to update the input variable based on at least one algorithm of Bayesian Optimization, Reinforcement Learning, or Bayesian Optimization and HyperBand [Safe Contextual Bayesian Optimization is used to optimize the control parameters of the temperature system (pg. 1, abstract, etc.)].
Sohn and Fiducioso are analogous art, as they are within the same field of endeavor, namely optimizing temperature control parameters.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Bayesian optimization to optimize the HVAC control parameters for the model, as taught by Fiducioso, for the optimization of the HVAC control variables in the system taught by Sohn.
Fiducioso provides motivation as [Bayesian optimization is more data efficient in the temperature control optimization than other deep learning algorithms (pg. 2, section 1; etc.)].

As per claim 16, see the rejection of claim 8, above.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 8-10, and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 3-7 and 11-15 are cancelled; claims 1, 2, 8-10, and 16-18 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vitullo (US 2018/0113482) – discloses optimizing input variables for a temperature prediction model, utilizing different environment variables and MSE.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128